READING INTERNATIONAL, INC.

FIRST AMENDEMNT TO THE

2010 STOCK INCENTIVE PLAN

This First Amendment (the “Amendment”) to the Reading International, Inc. 2010
Stock Incentive Plan (the “Plan”), is made and shall be effective as of this
10th day of March, 2016 (the “Effective Date”).

RECITALS

WHEREAS, the stockholders of Reading International, Inc. (the “Company”)
approved the Plan on May 13, 2010 at the annual meeting of stockholders in
accordance with the recommendation of the board of directors; and

WHEREAS, the Plan provides for awards of stock options, restricted stock, bonus
stock, and stock appreciation rights to eligible employees, directors, and
consultants;

WHEREAS, the Company believes that it would be be in the best interests of the
Company and its stockholders to permit awards of restricted stock units;

WHEREAS, NASDAQ rules do not require stockholders to approve an amendment to an
equity incentive plan if the amendment relates to adding restricted stock units
as long as the Plan provides for the award of restricted stock;

WHEREAS, the Plan provides for the award of restricted stock;

NOW, THEREFORE, in accordance with Section 12 of the Plan, the Plan is amended
as follows as of the Effective Date:

AMENDMENTS

1.



Section 2(y) the definition of “Rule 16b-3” is hereby renumbered as Section
2(z).

2.



Section 2(z) the definition of “Securities Act” is hereby renumbered as Section
2(aa).

3.



Section 2(aa) the definition of “Stock Award” is hereby renumbered as Section
2(bb).

4.



Section 2(bb) the definition of “Service” is hereby renumbered as Section 2(cc).

5.



Section 2(cc) the definition of “Stock Award Agreement” is hereby renumbered as
Section 2(dd).

6.



Section 2(dd) the definition of “Ten Percent Stockholder” is hereby renumbered
as Section 2(ee).

7.



Section 2(y) the definition of “Restricted Stock Units” is hereby added.





Page 1 of 1

 

--------------------------------------------------------------------------------

 

“Restricted Stock Units” means a Stock Award which may be earned in whole or in
part upon the passage of time or the attainment of performance criteria
established by the Board and which may be settled for Common Stock, other
securities or cash or a combination of Common Stock, other securities or cash as
established by the Board.

8.



Section 2(bb) of the Plan is hereby deleted and replaced in its entirety by the
following:

“Stock Award” means any right granted under the Plan, including an Option, a
stock bonus, a right to acquire restricted stock, a restricted stock unit and a
stock appreciation right granted under the Plan, whether singly, in combination
or in tandem, to a Participant by the Board pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Board may establish.

9.



Section 7(d) is hereby added to the Plan as follows:

Restricted Stock Units.  Each restricted stock unit agreement shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate.  The terms and conditions of the restricted stock unit agreements
may change from time to time, and the terms and conditions of separate
restricted stock unit agreements need not be identical, but each restricted
stock unit agreement shall include (through inclusion or incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

i.



Consideration. A restricted stock unit may be awarded upon the passage of
time,  the attainment of performance criteria or the satisfaction or occurrence
of such other events  as established by the Board.

ii.



Vesting Generally.  At the time of the grant of a restricted stock unit, the
Board may impose such restrictions or conditions to vesting, and/or the
acceleration of the vesting, of such restricted stock unit as it, in its sole
discretion, deems appropriate.  Vesting provisions of individual restricted
stock units may vary.

iii.



Termination of Service.  In the event that a Participant’s Service terminates,
any or all of the restricted stock units held by the Participant that have not
vested as of the date of termination under the terms of the restricted stock
unit agreement shall be forfeited to the Company in accordance with the
restricted stock unit agreement, except as otherwise provided in the applicable
restricted stock unit agreement.

iv.



Transferability. A restricted stock unit shall be subject to similar transfer
restrictions as awards of restricted stock, except that no shares are actually
awarded to a Participant who is granted restricted stock units on the date of
grant, and such Participant shall have no rights of a stockholder with respect
to such restricted stock units until the restrictions set forth in the
restricted stock unit agreement have lapsed.   Restricted stock units may be
transferred to any trust established by a Participant for the benefit of the
Participant, his or her spouse, and/or any one or more lineal descendants.



Page 2 of 2

 

--------------------------------------------------------------------------------

 

v.



Voting, Dividend & Other Right. Holders of restricted stock units will not be
entitled to vote or to receive the dividend equivalent rights in respect of the
restricted stock units at the time of any payment of dividends to stockholders
on Common Stock until they become owners of the Common Stock pursuant to their
restricted stock unit agreement.  If the applicable restricted stock unit
agreement specifies that a Participant will be entitled to dividend equivalent
rights, (i) the amount of any such dividend equivalent right shall equal the
amount that would be payable to the Participant as a stockholder in respect of a
number of shares equal to the number of vested restricted stock units then
credited to the Participant, and (ii) any such dividend equivalent right shall
be paid in accordance with the Company’s payment practices as may be established
from time to time and as of the date on which such dividend would have been
payable in respect of outstanding shares of Common Stock (and in accordance with
Section 409A of the Code with regard to awards subject thereto); provided that
no dividend equivalents shall be currently paid on restricted share units that
are not yet vested.

10.



Except as modified hereby, the provisions of the Plan shall remain in full force
and effect, and the Plan may be restated, as amended hereby, in its entirety.



Page 3 of 3

 

--------------------------------------------------------------------------------